Citation Nr: 1640945	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with small disc at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran relocated and his claim is now being addressed by the RO in St. Petersburg, Florida.

The Veteran's appeal was remanded by the Board in January 2014 in order to provide him a hearing before a Veterans Law Judge via videoconference.  The Veteran cancelled the scheduled hearing and in April 2015 he indicated that he no longer wants to have a hearing. 

In January 2015 the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  In April 2015, the Veteran informed VA that he wished to withdraw his claim for TDIU.  Accordingly, there is no claim for TDIU currently in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal must be remanded to the AOJ for a new VA examination to determine the current severity of the Veteran's lumbar spine disability.  His most recent VA examination of the spine for rating purposes was performed in February 2011.  Since that time the Veteran has reported severe back pain and that he now uses a back brace to treat his back pain.  Given that the record indicates that the Veteran's low back disability has increased in severity since the February 2011 VA examination, the Veteran must be provided a new VA examination of the low back to determine the current severity of his lumbosacral spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Numerous VA treatment records dated subsequent to the December 2012 statement of the case were obtained and placed in the Veteran's file.  They reflect complaints of increased back pain and the request for a back brace.  The AOJ did not issue a supplemental statement of the case after receiving these records.  The Veteran's claim must be remanded for AOJ consideration of this evidence and the issuance of a supplemental statement of the case

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination in order to assess the current severity of his lumbosacral spine disability.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case that includes consideration of all evidence received since the December 2012 statement of the case.  The Veteran should be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




